Exhibit 10.4
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (“Agreement”), effective as of
the 22nd day of February, 2005 (the “Effective Date”), and amended and restated
as of the 31st day of March, 2009, is entered into by and between Harold F.
Zagunis (the “Executive”) and Redwood Trust, Inc., a Maryland corporation (the
“Company”).
 
The Company desires to establish its right to the continued services of the
Executive, in the capacity, on the terms and conditions, and subject to the
rights of termination hereinafter set forth, and the Executive is willing to
accept such employment in such capacity, on such terms and conditions, and
subject to such rights of termination.  As of the Effective Date, this Agreement
wholly supersedes the Employment Agreement between the Executive and the Company
that was effective as of March 13, 2000.
 
In consideration of the mutual agreements hereinafter set forth, the Executive
and the Company have agreed and do hereby agree as follows:
 
1.  Employment As Chief Risk Officer Of The Company.  The Company does hereby
employ the Executive as Chief Risk Officer of the Company, reporting to the
President of the Company. The Executive does hereby accept and agree to such
employment.  The Executive’s duties as Chief Risk Officer shall be such
executive and managerial duties as set forth in Exhibit A attached hereto.  The
President may, from time to time, in its sole discretion, modify, reassign
and/or augment the Executive’s responsibilities, subject to approval by the
Board of Directors of the Company (the “Board”).  Any such modification,
reassignment or augmentation of responsibilities shall be in writing.  The
Executive shall devote such time, energy and skill to the performance of his
duties for the Company and for the benefit of the Company as may be necessary or
required for the effective conduct and operation of the Company’s
business.  Furthermore, the Executive shall act only in good faith and exercise
due diligence and care in the performance of his duties to the Company under
this Agreement.
 
2.  Term Of Agreement.  The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue through December 31, 2007; provided,
however, that (i) on January 1, 2008 and each succeeding January 1, the Term
shall automatically be extended for one additional year unless, not later than
three months prior to any such January 1, either party shall have given written
notice to the other that it does not wish to extend the Term and (ii) such one
year extensions of the Term shall not occur on and after the January 1 of the
year in which the Executive will attain age sixty-five (65) but instead the Term
shall be extended only until the date of the Executive’s sixty-fifth (65th)
birthday.
 
3.  Compensation.
 
(a)  Base Salary.  The Company shall pay the Executive, and the Executive agrees
to accept from the Company, in payment for his services to the Company a base
salary at the rate of $400,000 per year (“Base Salary”), payable in equal
biweekly installments or at such other time or times as the Executive and
Company shall agree.  Base Salary shall be subject to such adjustments as the
Company and the Executive shall agree.
 
1

--------------------------------------------------------------------------------


 
(b)  Performance Bonus – Board of Directors’ Discretion.  The Executive shall be
eligible to receive an annual bonus. The Board in its discretion will determine
whether such annual bonus will be paid, the amount of such bonus and its form of
payment.  The Executive’s target annual bonus amount is 75% of his Base Salary
(the “Target Bonus”).  If the Board determines in its discretion that the
Executive’s performance meets or exceeds the criteria established by the Board
for the award of a Target Bonus, the Board may award the Executive the Target
Bonus or a higher amount.  Likewise, if the Executive’s performance does not
meet said criteria, the Board may award a lesser amount, or no bonus may be
awarded.  Unless otherwise provided in this Agreement, the Executive’s
eligibility to receive any bonus under this Section 3(b) shall be expressly
conditioned on, among other things, the Executive remaining employed with the
Company up through any designated distribution date set by the Board.
 
(c)  Equity Incentive Awards.   Executive shall be eligible to receive grants of
equity-based long-term incentive awards, which may include options to purchase
Company stock, Company restricted stock, contributions to Company’s deferred
compensation plan, or other Awards.  Such awards shall be determined in the
discretion of the Board.  In the event of a Change of Control (as defined in
Section 2(f) of the Redwood Trust, Inc. Executive Deferred Compensation Plan) in
which the surviving or acquiring corporation does not assume the Executive’s
outstanding stock options and equity-related awards (including options and
awards granted both before and after the Effective Date) or substitute similar
options and equity-related awards, such options and equity-related awards shall
immediately vest and become exercisable if the Executive’s service with the
Company has not terminated before the effective date of the Change of Control;
provided, however, that the foregoing provision shall only apply if the Company
is not the surviving corporation or if shares of the Company’s common stock are
converted into or exchanged for other securities or cash.
 
(d)  Annual Review.  The Executive’s performance shall be reviewed at least
annually.  The performance evaluations shall consider and assess the Executive’s
performance of his duties and responsibilities, the timely accomplishment of
existing performance objectives, his level of efficiency and overall
effectiveness and/or other factors or criteria that the Company, in its sole
discretion, may deem relevant.  The frequency of performance evaluations may
vary depending upon, among other things, length of service, past performance,
changes in job duties or performance levels.  The Board shall, at least
annually, review the Executive’s entire compensation package to determine
whether it continues to meet the Company’s compensation objectives.  Such annual
review will include a determination of (i) whether to increase the Base Salary
in accordance with Section 3(a); (ii) the incentive performance bonus to be
awarded in accordance with Section 3(b); and (iii) the amount and type of any
equity awards granted in accordance with Section 3(c).  Positive performance
evaluations do not guarantee salary increases or incentive bonuses.  Salary
increases and incentive bonus awards are solely within the discretion of the
Board and may depend upon many factors other than the Executive’s performance.
 
2

--------------------------------------------------------------------------------


 
4.  Fringe Benefits. The Executive shall be entitled to participate in any
benefit programs adopted from time to time by the Company for the benefit of its
senior executive employees, and the Executive shall be entitled to receive such
other fringe benefits as may be granted to him from time to time by the Board.
 
(a)  Benefit Plans.  The Executive shall be entitled to participate in any
benefit plans relating to stock options, stock purchases, pension, thrift,
profit sharing, life insurance, medical coverage, education, deferred
compensation, or other retirement or employee benefits available to other senior
executive employees of the Company, subject to any restrictions (including
waiting periods) specified in such plans and/or related individual agreements.
The Company shall make commercially reasonable efforts to obtain medical and
disability insurance, and such other forms of insurance as the Board shall from
time to time determine, for its senior executive employees.
 
(b)  Paid Time Off.  The Executive shall be entitled to twenty-five (25) days of
paid time off (“PTO”) per calendar year consistent with the Executive’s
satisfactory performance of the duties set forth in Section 1 and in accordance
with Company policies regarding PTO; provided, however, that the Executive may
accrue up to a maximum of fifty (50) days of PTO.  The Executive may use PTO for
any reason, including vacation, sick time, personal time and family illness.
 
5.  Business Expenses.  The Company shall reimburse the Executive for any and
all necessary, customary and usual expenses, properly receipted in accordance
with Company policies, incurred by Executive on behalf of the Company.
 
6.  Termination Of Executive’s Employment.
 
(a)  Death.  If the Executive dies while employed by the Company, his employment
shall immediately terminate. The Company’s obligation to pay the Executive’s
Base Salary shall cease as of the date of the Executive’s death, and any unpaid
Base Salary shall be paid to the Executive’s estate.  In addition, within
fifteen (15) days of the Executive’s death, the Company shall pay to the
Executive’s estate an incentive performance bonus based on Executive’s Target
Bonus then in effect, prorated for the number of days of employment completed by
the Executive during the year of his death.  Executive’s beneficiaries or his
estate shall receive benefits in accordance with the Company’s retirement,
insurance and other applicable programs and plans then in effect.  All stock
options or other equity-related awards, including restricted stock awards, shall
vest in full and, in the case of stock options, shall be exercisable for such
period as set forth in the applicable award agreement by which such awards are
evidenced.
 
3

--------------------------------------------------------------------------------


 
(b)  Disability.  If, as a result of the Executive’s incapacity due to physical
or mental illness (“Disability”), Executive shall have been absent from the
full-time performance of his duties with the Company for six (6) consecutive
months, and, within thirty (30) days after written notice is provided to him by
the Company, he shall not have returned to the full-time performance of his
duties, the Executive’s employment under this Agreement may be terminated by the
Company for Disability.  During any period prior to such termination during
which the Executive is absent from the full-time performance of his duties with
the Company due to Disability, the Company shall continue to pay the Executive
his Base Salary at the rate in effect at the commencement of such period of
Disability.  Subsequent to such termination, the Executive’s benefits shall be
determined under the Company’s retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.  In
addition, within fifteen (15) days of such termination, the Company shall pay to
the Executive an incentive performance bonus based on Executive’s Target Bonus
then in effect, prorated for the number of days of employment completed by the
Executive during the year in which his employment terminated.  The Executive,
the Executive’s beneficiaries or his estate shall receive benefits in accordance
with the Company’s retirement, insurance and other applicable programs and plans
then in effect.  All stock options or other equity-related awards, including
restricted stock awards, shall vest in full and, in the case of stock options,
shall be exercisable for such period as set forth in the applicable award
agreement by which such awards are evidenced.
 
(c)  Termination By The Company For Cause.  The Company may terminate the
Executive’s employment under this Agreement for Cause, at any time prior to
expiration of the Term of the Agreement.  For purposes of this Agreement,
“Cause” shall mean (i) the Executive’s material failure to substantially perform
the reasonable and lawful duties of his position for the Company, which failure
shall continue for thirty (30) days after notice thereof by the Company to the
Executive; (ii) acts or omissions constituting gross negligence, recklessness or
willful misconduct on the part of the Executive in respect of the performance of
his duties hereunder, his fiduciary obligations or otherwise relating to the
business of the Company; (iii) the habitual or repeated neglect of his duties by
Executive; (iv) the Executive’s conviction of a felony; (v) theft or
embezzlement, or attempted theft or embezzlement, of money or tangible or
intangible assets or property of the Company or its employees, customers,
clients, or others having business relations with the Company.; (vi) any act of
moral turpitude by Executive injurious to the interest, property, operations,
business or reputation of the Company; or (vii) unauthorized use or disclosure
of trade secrets or confidential or proprietary information pertaining to
Company business.  However, the termination of Executive’s employment shall not
be deemed to be for Cause unless and until there has been delivered to Executive
a copy of a resolution duly adopted by the Board (after reasonable notice is
provided to Executive and Executive is given an opportunity to be heard by the
Board), finding that, in the good faith opinion of the Board, Executive’s
conduct met the standard for termination for Cause.
 
4

--------------------------------------------------------------------------------


 
In the event of a termination under this Section 6(c), the Company will pay only
the portion of Base Salary or previously awarded bonus unpaid as of the
termination date.  Fringe benefits which have accrued and/or vested on the
termination date will continue in effect according to their terms.
 
(d)  Termination By The Company Without Cause.  The Company may terminate
Executive’s employment hereunder at any time without Cause upon 30 days written
notice to Executive or pay in lieu thereof.  In the event of a termination under
this Section 6(d), the Executive shall be entitled to the benefits set forth in
Section 7.
 
(e)  Termination By The Executive For Good Reason. The Executive shall have the
right to terminate this Agreement for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence, without the Executive’s
express written consent, of any one or more of the following events:
 
(i)  A significant reduction in Executive’s responsibilities or title;
 
(ii)  A reduction in the Executive’s Base Salary or a material reduction by the
Company in the value of the Executive’s total compensation package (salary,
bonus opportunity, equity incentive award opportunity and benefits) if such a
reduction is not made in proportion to an across-the-board reduction for all
senior executives of the Company and a Change of Control (as defined in Section
2(f) of the Redwood Trust, Inc. Executive Deferred Compensation Plan) has not
occurred;
 
(iii)  The relocation of the Executive’s principal Company office to a location
more than twenty-five (25) miles from its location as of the Effective Date,
except for required travel on the Company’s business to the extent necessary to
fulfill the Executive’s obligations under Section 1;
 
(iv)  A failure at any time to renew this Agreement for successive one-year
periods pursuant to Section 2;
 
(v)  The complete liquidation of the Company; or
 
(vi)  In the event of a merger, consolidation, transfer, or closing of a sale of
all or substantially all the assets of the Company with or to any other
individual or entity, the failure of the Company’s successor to affirmatively
adopt this Agreement or to otherwise comply with its obligations pursuant to
Section 13 below.
 
In the event of a termination under this Section 6(e), the Executive shall be
entitled to the benefits set forth in Section 7.
 
(f)  Termination By The Executive Without Good Reason.  The Executive may at any
time during the Term terminate his employment hereunder for any reason or no
reason by giving the Company notice in writing not less than one hundred twenty
(120) days in advance of such termination. The Executive shall have no further
obligations to the Company after the effective date of termination, as set forth
in the notice.  In the event of a termination by the Executive under this
Section 6(f), the Company will pay only the portion of Base Salary or previously
awarded bonus unpaid as of the termination date.  Fringe benefits which have
accrued and/or vested on the termination date will continue in effect according
to their terms.
 
5

--------------------------------------------------------------------------------


 
7.  COMPENSATION UPON TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE
EXECUTIVE FOR GOOD REASON.
 
(a)  If the Executive’s employment shall be terminated by the Company  without
Cause or by the Executive for Good Reason, the Executive shall be entitled to
the following benefits:
 
(i)  Payment of Unpaid Base Salary. The Company shall immediately pay the
Executive any portion of the Executive’s Base Salary through the date of
termination or previously awarded bonus not paid prior to the termination date.
 
(ii)  Severance Payment.  The Company shall provide the Executive the following:
(x) an amount equal to 1.75 times Executive’s Annual Base Salary as in effect
immediately prior to his termination; (y) an amount equal to 0.75 times the
Executive’s Annual Base Salary in effect immediately prior to his termination
prorated for the number of days of employment completed by the Executive during
the year in which his employment is terminated; and (z) with respect to options
granted on or before December 31, 2002, the sum of the Dividend Equivalent
Rights payments (as defined in the applicable award agreement by which any such
Dividend Equivalent Rights were granted) that would have been payable to
Executive over the one (1) year period following his termination had he remained
employed (taking into consideration the term of options and Dividend Equivalent
Rights and assuming that the options are fully vested and remain
unexercised).  Payments pursuant to this Section with respect to options granted
after December 31, 2002 will be calculated in the same manner, unless such
options provide a different formula for Dividend Equivalent Rights payments if
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in which case the Dividend Equivalent Rights payments
shall be governed by the terms of such options. The quarterly dividend per share
rate that shall be used in this calculation is the higher of (I) one-fourth
(25%) of the sum of common stock dividends declared per common share in the
twelve (12) months prior to the termination date, and (II) one-twelfth (8.333%)
of the sum of common stock dividends declared per common share in the thirty-six
(36) months prior to the termination date.
 
(iii)  Stock Options and Other Equity-Related Awards.  All stock options and
other equity-related awards, including restricted stock awards, held by the
Executive as of the termination date, shall vest in full and, in the case of
stock options, shall be exercisable for such period as set forth in the
applicable award agreements by which such awards are evidenced.
 
(iv)  Continuation of Fringe Benefits.  For the twelve (12) month period
following the termination of the Executive’s employment, the Company shall
continue to provide the Executive with all life insurance, disability insurance
and medical coverage fringe benefits set forth in Section 4 as if the
Executive’s employment under the Agreement had not been terminated; provided,
however, that such life insurance, disability insurance and medical coverage
shall cease as of the date the Executive receives such coverage from a
subsequent employer.  No provision of this Agreement will affect the
continuation coverage rules under Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), except that the Company’s payment, if any, of applicable
insurance premiums will be credited as payment by the Executive for purposes of
the Executive’s payment required under COBRA.  Therefore, the period during
which the Executive may elect to continue the Company’s medical plan coverage at
the Executive’s own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Executive, and all other rights and
obligations of the Executive under COBRA (except the obligation to pay insurance
premiums that the Company pays) will be applied in the same manner that such
rules would apply in the absence of this Agreement.  For purposes of this
Section 7(a)(iv), (A) references to COBRA shall be deemed to refer also to
analogous provisions of state law and (B) any applicable insurance premiums that
are paid by the Company shall not include any amounts payable by the Executive
under an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Executive.
 
6

--------------------------------------------------------------------------------


 
(v)  Excise Tax Gross-Up.  In the event that the Executive becomes entitled to
the payments and benefits provided under the provisions of this Section 7
(“Payments and Benefits”), and if any of the Payments and Benefits will be
subject to any excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), or successor sections
thereto (“Excise Tax”), the Company shall pay to or for the benefit of the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Payments and
Benefits and any federal, state and local income tax and Excise Tax upon the
payments provided for under this Section 7(a)(v), shall be equal to the amount
of the Payments and Benefits. For purposes of determining whether any of the
Payments and Benefits will be subject to the Excise Tax and the amount of such
Excise Tax, (i) any other payments or benefits received or to be received by the
Executive that are contingent on a transaction described in Section
280G(b)(2)(A)(i) of the Code or on an event, including (without limitation) a
termination of the Executive’s employment that is materially related to such a
transaction (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in
such a transaction, or any person affiliated with the Company or such person)
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless, in the opinion of tax counsel selected by the Company and reasonably
acceptable to the Executive, such other payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of Section
280G(b)(4)(A) of the Code, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount
(as defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax; (ii) the amount of
the Payments and Benefits which shall be treated as subject to the Excise Tax
shall be equal to the lesser of (A) the total amount of the Payments and
Benefits or (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i), above); and (iii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the termination date of employment, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes based on the marginal rate referenced
above. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the termination date, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in Excise Tax and/or a federal, state or
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code.  In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time of the termination of the Executive’s employment (including by reason
of any payment, the existence or amount of which cannot be determined at the
time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by the Executive with respect to such excess, but only to the extent
that such interest, penalties or additions would not have been reduced by prompt
payment by the Executive to the appropriate tax authority of the Gross-Up
Payments previously received) at the time that the amount of such excess is
finally determined. The Executive and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Payments and Benefits.
 
7

--------------------------------------------------------------------------------


 
(b)  No Mitigation Required; No Other Entitlement To Benefits Under Agreement.
The Executive shall not be required in any way to mitigate the amount of any
payment provided for in this Section 7, including, without limitation, by
seeking other employment, nor shall the amount of any payment provided for in
this Section 7 be reduced by any compensation earned by the Executive as the
result of employment with another employer after the termination date of
employment, or otherwise.  Except as set forth in this Section 7, following a
termination governed by this Section 7, the Executive shall not be entitled to
any other compensation or benefits set forth in this Agreement, except as may be
separately negotiated by the parties and approved the Board in writing in
conjunction with the termination of Executive’s employment under this Section 7.
 
(c)  Release Agreement.  As a condition of receiving any of the payments and
benefits set forth in this Section 7, the Executive shall be required to execute
a mutual release agreement in the form attached hereto as Exhibit C or Exhibit
D, as appropriate, and such release agreement must have become effective in
accordance with its terms.  The Company, in its sole discretion, may modify the
term of the required release agreement to comply with applicable state law and
may incorporate the required release agreement into a termination agreement or
other agreement with the Executive.
 
8

--------------------------------------------------------------------------------


 
(d)  Timing of Severance Payments. Notwithstanding any other provision of this
Agreement, any and all severance payments provided under this Agreement in
connection with the termination of the employment of the Executive shall be
payable in an amount equal to 75% of such payments on the date that is six
months after the termination date, and the remaining 25% shall be payable in six
equal monthly installments beginning on the date that is seven months after the
termination date and continuing on the same date of each of the five months
thereafter.
 
(e)  Timing of Bonus Payments.  Notwithstanding any other provision of this
Agreement, any and all bonus payments provided under the Agreement in connection
with the termination of the employment of the Executive shall be payable on the
date that is six months after the termination date.
 
8.  Disputes Relating To Executive’s Termination Of Employment For Good
Reason.  If the Executive resigns his employment with the Company alleging in
good faith as the basis for such resignation “Good Reason” as defined in Section
6(e), and if the Company then disputes the Executive’s right to the payment of
benefits under Section 7, the Company shall continue to pay the Executive the
full compensation (including, without limitation, his Base Salary) in effect at
the date the Executive provided written notice of such resignation, and the
Company shall continue the Executive as a participant in all compensation,
benefit and insurance plans in which the Executive was then a participant, until
the earlier of the expiration of the Term or the date the dispute is finally
resolved, either by mutual written agreement of the parties or by application of
the provisions of Section 11.  For the purposes of this Section 8, the Company
shall bear the burden of proving that the grounds for the Executive’s
resignation do not fall within the scope of Section 6(e), and there shall be a
rebuttable presumption that the Executive alleged such grounds in good faith.
 
9.  Noncompetition Provisions.
 
(a)  Noncompetition. The Executive agrees that during the Term prior to any
termination of his employment hereunder, he will not, directly or indirectly,
without the prior written consent of a majority of the non-employee members of
the Board, manage, operate, join, control, participate in, or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System), partner, or other equity holder
with, or as an officer, director or employee of, any real estate investment
organization whose business strategy is competitive with that of the Company, as
determined by a majority of the non-employee members of the Board.  It is
further expressly agreed that the Company will or would suffer irreparable
injury if the Executive were to compete with the Company or any subsidiary or
affiliate of the Company in violation of this Agreement and that the Company
would by reason of such competition be entitled to injunctive relief in a court
of appropriate jurisdiction, and the Executive further consents and stipulates
to the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Company or any subsidiary or affiliate of the Company,
in the areas of business set forth above, in violation of this Agreement.
 
9

--------------------------------------------------------------------------------


 
(b)  Duty To Avoid Conflict Of Interest.  During his employment by the Company,
Executive agrees not to engage or participate in, directly or indirectly, any
activities in conflict with the best interests of the Company.  The Company
shall be the final decision-maker with regard to any conflict of interest issue.
 
(c)  Right To Company Materials.  The Executive agrees that all styles, designs,
lists, materials, books, files, reports, correspondence, records, and other
documents (“Company Materials”) used, prepared, or made available to the
Executive shall be and shall remain the property of the Company. Upon the
termination of employment or the expiration of this Agreement, the Executive
shall immediately return to the Company all Company Materials, and the Executive
shall not make or retain any copies thereof.
 
(d)  Nonsolicitation. The Executive promises and agrees that he will not
directly or indirectly solicit any of the Company’s employees to work for any
competing real estate investment organization as determined under Section 9(a)
for a period of one (1) year following the occurrence of any event entitling the
Executive to payments and benefits, provided the Company makes all such payments
when due according to the provisions herein.
 
(e)  Confidential And Proprietary Information.
 
(1)  It is hereby acknowledged that Executive has and shall gain knowledge of
trade secrets and confidential information owned by or related to the Company
and/or its affiliates, including but not limited to the following:  (i) the
names, lists, buying habits and practices of  customers, clients or vendors,
(ii) marketing and related information, (iii) relationships between them and the
persons and entities with whom - or with which the Company has contracted, (iv)
with products, designs, software, developments, improvements and methods of
operation, (v) financial condition, profit performance and financial
requirements, (vi) the compensation paid to  employees, (vii) business plans and
the information contained therein, and (viii) all other confidential information
of, about or concerning the Company, the manner of operation of the Company and
other confidential data of any kind, nature or description relating to the
Company (collectively, the “Confidential Information”).  Confidential
Information does not include information which (ix) is or becomes generally
available to the public other than as a result of a disclosure by Executive; or
(x) becomes available to Executive on a non-confidential basis after the
termination or expiration of Executive’s obligations under this Agreement from a
source other than the Company, provided that such source is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other party with respect to
such information; or (xi) is independently developed after the termination or
expiration of Executive’s obligations under this agreement without reference to
the Confidential Information, provided such independent development can
reasonably be proven by Executive by written records.
 
10

--------------------------------------------------------------------------------


 
(2)  The parties hereby acknowledge that the Confidential Information
constitutes important, unique, material and confidential trade secrets which
affect the successful activities of the Company, and constitute a substantial
part of the assets and goodwill of the Company.  In view of the foregoing,
Executive agrees that he will not at any time whether during or after the term
of this Agreement, except as required in the course of Executive’s employment by
Company and at its direction and for its sole benefit, in any fashion, form or
manner, directly or indirectly (i) use or divulge, disclose, communicate or
provide or permit access to any person, firm, partnership, corporation or other
entity, any Confidential Information of any kind, nature or description, or (ii)
remove from Company’s premises any notes or records relating thereto, or copies
or facsimiles thereof (whether made by electronic, electrical, magnetic,
optical, laser, acoustic or other means).
 
(3)  Promptly upon the request of Company, and immediately upon the termination
of Executive’s employment, Executive shall not transfer to any third person and
shall deliver to Company all Confidential Information, and other property
belonging to the Company, including all copies thereof, in the possession or
under the control of the Executive.
 
(4)  Executive represents that the performance of all the terms of this
Agreement will not conflict with, and will not breach, any other invention
assignment agreement, confidentiality agreement, employment agreement or
non-competition agreement to which Executive is or has been a party. To the
extent that Executive has confidential information or materials of any former
employer, Executive acknowledges that the Company has directed Executive to not
disclose such confidential information or materials to the Company or any of its
employees, and that the Company prohibits Executive from using said confidential
information or materials in any work that Executive may perform for the
Company.  Executive agrees that Executive will not bring with Executive to the
Company, and will not use or disclose any confidential, proprietary information,
or trade secrets acquired by Executive prior to his employment with the
Company.  Executive will not disclose to the Company or any of its employees, or
induce the Company or any of its employees to use, any confidential or
proprietary information or material belonging to any previous employers or
others, nor will Executive bring to the Company or use in connection with
Executive’s work for the Company copies of any software, computer files, or any
other copyrighted or trademarked materials except those owned by or licensed to
the Company.  Executive represents that he is not a party to any other agreement
that will interfere with his full compliance with this Agreement.  Executive
further agrees not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.
 
(f)  Inventions.  Any and all inventions, discoveries or improvements that
Executive has conceived or made or may conceive or make during the period of
employment relating to or in any way pertaining to or connected with the
systems, products, computer programs, software, apparatus or methods employed,
manufactured or constructed by the Company or to systems, products, apparatus or
methods with respect to which the Company engages in, requests or anticipates
research or development, shall be promptly and fully disclosed and described by
Executive to the Company and shall be the sole and exclusive property of the
Company, and Executive shall assign, and hereby does assign to the Company
Executive’s entire right, title and interest in and to all such inventions,
discoveries or improvements as well as any modifications or improvements thereto
that may be made.  The parties agree that any inventions, discoveries or ideas
that Executive has created or possesses prior to his employment by the Company
are specified in Exhibit B attached to this Agreement and will not be considered
to be the property of the Company.
 
11

--------------------------------------------------------------------------------


 
The obligations outlined in this Section 9(f), except for the requirements as to
disclosure, do not apply to any invention that qualifies fully under California
Labor Code Section 2870 or to any rights Executive may have acquired in
connection with an invention, discovery or improvement that was developed
entirely on Executive’s own time for which no equipment, supplies, facilities or
trade secret information of the Company was used and (a) that does not relate
directly or indirectly to the business of the Company or to the Company’s actual
or demonstrable anticipated research or development, or (b) that does not result
from any work performed by Executive for the Company.
 
(g)  Maryland Law. The Executive agrees, in accordance with Maryland law, to
first offer to the Company corporate opportunities learned of solely as a result
of his service as an officer of the Company.
 
(h)  Breach.  It is expressly agreed that each breach of this Section 9 is a
distinct and material breach of this Agreement and that solely a monetary remedy
would be inadequate, impracticable and extremely difficult to prove, and that
each such breach would cause the Company irreparable harm.  It is further agreed
that, in addition to any and all remedies available at law or equity (including
money damages), either party shall be entitled to temporary and permanent
injunctive relief to enforce the provisions of this Section, without the
necessity of proving actual damages.  It is further agreed that either party
shall be entitled to seek such equitable relief in any forum, including a court
of law, notwithstanding the provisions of Section 11.  Either party may pursue
any of the remedies described herein concurrently or consecutively in any order
as to any such breach or violation, and the pursuit of one of such remedies at
any time will not be deemed an election of remedies or waiver of the right to
pursue any of the other such remedies.  Any breach of this Section 9 shall
immediately terminate any obligations by the Company to provide Executive with
severance and continued benefits pursuant to Section 6 or 7 of this Agreement.
 
(i)  Unenforceability.  Should any portion of this Section 9 be deemed
unenforceable because of its scope, duration or effect, and only in such event,
then the parties expressly consent and agree to such limitation on scope,
duration or effect as may be finally adjudicated as enforceable, to give this
Section 9 its maximum permissible scope, duration and effect
 
12

--------------------------------------------------------------------------------


 
10.  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given by fax or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three (3) days after mailing or twenty-four (24) hours after transmission
of a fax to the respective persons named below:
 
If to the Company: 
Redwood Trust, Inc.

Attn: President
One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: (415) 389-7373
Fax: (415) 381-1773


If to the Executive:    
Harold F. Zagunis

c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94941
Phone: (415) 389-7373
Fax: (415) 381-1773
 
Either party may change such party’s address for notices by notice duly given
pursuant hereto.
 
11.  Resolution of Disputes.  To ensure the rapid and economical resolution of
disputes that may arise in connection with the Executive’s employment with the
Company, the Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, the
Executive’s employment, or the termination of the Executive’s employment
(“Arbitrable Claims”) shall be submitted to confidential mediation in San
Francisco, California conducted by a mutually agreeable mediator from Judicial
Arbitration and Mediation Services (“JAMS”) or its successor, and the cost of
JAMS’ mediation fees shall be paid by the Company.  In the event that mediation
is unsuccessful in resolving the Arbitrable Claims, the Arbitrable Claims shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under the then applicable rules of JAMS.  The Executive acknowledges
that by agreeing to this arbitration procedure, both the Executive and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that the Executive or the Company would be entitled to
seek in a court of law, including, without limitation, the award of attorneys’
fees based on a determination of the extent to which each party has prevailed as
to the material issues raised in determination of the dispute.  The Company
shall pay all JAMS’ arbitration fees in excess of those which would be required
if the dispute were decided in a court of law.  Nothing in this Agreement is
intended to prevent either the Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such mediation or arbitration.
 
13

--------------------------------------------------------------------------------


 
12.  Termination Of Prior Agreements.  This Agreement terminates and supersedes
any and all prior agreements and understandings between the parties with respect
to employment or with respect to the compensation of the Executive by the
Company.
 
13.  Assignment Successors.  This Agreement is personal in its nature, and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.
 
14.  Governing Law.  This Agreement and the legal relations thus created between
the parties hereto shall be governed by and construed under and in accordance
with the laws of the State of California.
 
15.  Entire Agreement; Headings.  This Agreement embodies the entire agreement
of the parties with respect to the subject matter hereof, excluding the plans
and programs under which compensation and benefits are provided pursuant to
Sections 3 and 4 hereof to the extent such plans and programs are not
inconsistent with this Agreement, and may be modified only in writing. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
 
16.  Waiver; Modification.  Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
 
17.  Severability.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.
 
14

--------------------------------------------------------------------------------


 
18.  Indemnification.  The Company shall indemnify and hold Executive harmless
to the maximum extent permitted by Section 2-418 of the Maryland General
Corporations Law or its successor statute, or if greater, by the Company’s
Bylaws, by any applicable resolution of the Board or by the terms providing the
most extensive indemnification contained in any written agreement between the
Company and any director or officer of the Company.  The Company shall make
Executive a named beneficiary under all director and officer liability policies
maintained by the Company from time to time for the benefit of its directors and
officers, entitled to all benefits provided thereunder to persons serving in a
comparable role as an officer of the Company.
 
19.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
20.  Successor Sections.  References herein to sections or rules of the Code or
the Securities Exchange Act of 1934, as amended, shall be deemed to include any
successor sections or rules.
 
In Witness Whereof, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the Effective Date.
 

 
REDWOOD TRUST, INC.
         
 
By:
/S/ MARTIN S. HUGHES      
MARTIN S. HUGHES
      President               /S/ HAROLD F. ZAGUNIS       HAROLD F. ZAGUNIS    
     

 
15

--------------------------------------------------------------------------------


 
 Individual Termination
 
Exhibit C
 
RELEASE AGREEMENT
 
Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Amended and Restated Employment Agreement between Harold F. Zagunis and
Redwood Trust, Inc., Harold F. Zagunis (“Executive”) hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date Executive signs this Release Agreement.  The
Company, its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, hereby releases Executive and his heirs, executors,
successors and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date the Company signs this Release Agreement.  This general mutual release
includes, but is not limited to: (A) all claims arising out of or in any way
related to Executive’s employment with the Company or the termination of that
employment; (B) all claims related to Executive’s compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (E) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended); provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify Executive
pursuant to agreement, the Company’s bylaws or binding resolutions, or
applicable law.
 
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled.  Executive further acknowledges that he has been
advised by this writing, as required by the ADEA, that:  (A) this waiver and
release does not apply to any rights or claims that may arise after the date
Executive signs this Release Agreement; (B) Executive should consult with an
attorney prior to signing this Release Agreement (although Executive may choose
voluntarily not do so); (C) Executive has twenty-one (21) days to consider this
Release Agreement (although Executive may choose voluntarily to sign this
Release Agreement earlier); (D) Executive has seven (7) days following the date
that he signs this Release Agreement to revoke the Release Agreement by
providing written notice to an officer of the Company; and (E) this Release
Agreement shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth day after Executive signs this Release
Agreement.
 
1

--------------------------------------------------------------------------------


 
Both Executive and the Company acknowledge that each has read and understands
Section 1542 of the California Civil Code which reads as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.”  Both Executive
and the Company hereby expressly waive and relinquish all rights and benefits
under that section and any law of any jurisdiction of similar effect with
respect to each party’s release of any claims hereunder.
 

  EXECUTIVE          
 
Name:                       Date:                   

 
 

 
Company
         
 
Name:                       Date:                   

 
2

--------------------------------------------------------------------------------


 
 Group Termination
 
Exhibit D
 
RELEASE AGREEMENT
 
Except as otherwise set forth in this Release Agreement or in Sections 7 and 18
of the Amended and Restated Employment Agreement between Harold F. Zagunis and
Redwood Trust, Inc., Harold F. Zagunis (“Executive”) hereby generally and
completely releases the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date Executive signs this Release Agreement.  The
Company, its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, hereby releases Executive and his heirs, executors,
successors and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date the Company signs this Release Agreement.  This general mutual release
includes, but is not limited to: (A) all claims arising out of or in any way
related to Executive’s employment with the Company or the termination of that
employment; (B) all claims related to Executive’s compensation or benefits from
the Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (C) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (D) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (E) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended); provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify Executive
pursuant to agreement, the Company’s bylaws or binding resolutions, or
applicable law.
 
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given under his Employment Agreement with the Company for the waiver and release
in the preceding paragraph hereof is in addition to anything of value to which
he was already entitled.  Executive further acknowledges that he has been
advised by this writing, as required by the ADEA, that:  (A) this waiver and
release does not apply to any rights or claims that may arise after the date
Executive signs this Release Agreement; (B) Executive should consult with an
attorney prior to signing this Release Agreement (although Executive may choose
voluntarily not do so); (C) Executive has forty-five (45) days to consider this
Release Agreement (although he may choose voluntarily to sign this Release
Agreement earlier); (D) Executive has seven (7) days following the date that he
signs this Release Agreement to revoke the Release Agreement by providing
written notice to an officer of the Company; (E) this Release Agreement shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after Executive signs this Release Agreement; and
(F) Executive has received with this Release Agreement a detailed list of the
job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.
 
1

--------------------------------------------------------------------------------


 
Both the Executive and the Company acknowledge that each has read and
understands Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the
debtor.”  Both the Executive and the Company hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to each party’s release of any
claims hereunder.
 

  EXECUTIVE          
 
Name:                       Date:                   

 
 

 
Company
         
 
Name:                       Date:                   

 
2

--------------------------------------------------------------------------------

